Citation Nr: 1227126	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether termination of death pension benefits based upon countable income for the appellant, effective January 1, 1998, through December 31, 2005, was proper.

2.  Whether termination of death pension benefits based upon countable income for the appellant, effective from January 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1952 to February 1956.  The appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin that terminated the appellant's death pension benefits.  

The Board notes for the sake of clarity that the Pension Center action on appeal constituted an interim action terminating the appellant's death pension benefits effective from January 1, 1998; the Pension Center also proposed to reduce pension benefits effective from January 1, 1994, and to terminate benefits effective from April 1, 1995, but was still reviewing records regarding the years 1994 through 1997.  Because the Originating Agency has not yet made a determination regarding pension benefits prior to January 1, 1998, the Board has characterized the issue as reflected on the title page. 

The Board's decision on the issue of whether termination of death pension benefits based upon countable income for the appellant, effective January 1, 1998, to December 31, 2005, was proper is set forth below.  The issue of termination of death pension benefits after that date is discussed in the Remand that follows the Order section of the Decision below.


FINDINGS OF FACT

1. During the years 1998 through 2005 the appellant's countable income consisted of monthly payments from the Social Security Administration that are not specifically excluded as countable income by pertinent VA law or regulations.

2. During the years 1998 through 2005 the appellant's annualized countable income exceeded the maximum annual income limitation for a surviving spouse without dependents.


CONCLUSION OF LAW

Termination of VA death pension benefits effective January 1, 1998, to December 31, 2005, is proper.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.


In this appeal, the appellant was initially notified in a September 2007 letter of the VA's intention to terminate her monthly death pension benefits due to her receipt of Social Security benefits.  She was given an opportunity to submit evidence and/or arguments as to why termination of her death pension benefits was improper. Additionally, after the appellant appealed the effectuated termination of her death pension benefits, she was notified of the reasons for the action, and was afforded the continued opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.  

Further, and as discussed below, the appeal lacks legal merit.  As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542- 543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Merits of the Claim

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.23 (2011).  

Governing regulations provide that payments of any kind from any source shall be counted as income for improved death pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271 (2011).  "Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  This monthly benefit received by the appellant is a form of recurring income, and hence, is included in VA's computation of the appellant's income. 

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2011).  The maximum annual pension rate is adjusted from year to year.  For calendar year 1998, the maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $5,808.00.

In September 2007, the VA Pension Center sent the appellant a letter indicating that it was proposing to terminate the Veteran's payments as her monthly Social Security payment increased to $376.00 on December 1, 1994, to $467.00 on March 1995 countable in April 1995, and it also noted that the appellant had received a retroactive payment of $1,774.00.  It also noted that it had to count the retroactive payment for twelve months.  It stated that the increased income caused the Veteran's countable income to exceed the maximum pension rate of $5,386 for 1995, resulting in the termination of his benefits.  

In December 2007, action was taken to terminate the Veteran's pension benefit, effective January 1, 1998.  The decision noted that records requested from the Montgomery, Alabama, Regional Office needed to verify overpayment of past benefits from 1994 to 1998.  However, as these records were not obtained prior to the decision, benefits from January 1, 1998, to the present would only be affected as computer records were available.  Therefore, as the termination of pension benefits from 1994 to 1998 has not been adjudicated, this matter will only address termination of pension benefits from January 1, 1998, to the present.

The decision concluded that the appellant's countable income for calendar year 1998 was $6,036.00, which exceeded the maximum annual income limit of $5,808.00 for a surviving spouse with no dependents. 

The following table outlines the monthly Social Security payment, resultant annual Social Security payment, and the maximum annual income limit from calendar year 1998 to 2007, the year in which the termination action on appeal was taken:

Year
Monthly Social Security
Annual Social Security
Maximum Annual Income Limit
1998
$ 503.00
$ 6036.00
$ 5808.00
1999
$ 510.00
$ 6119.50
$ 5884.00
2000
$ 522.00
$ 6264.00
$ 6026.00
2001
$ 540 (Jan. to July)
$541(Aug. to Dec.)
$ 6485.00
$ 6237.00
2002
$ 555.00
$ 6660.00
$ 6407.00
2003
$ 562.00
$ 6744.00
$ 6497.00
2004
$ 574.00
$ 6888.00
$ 6634.00
2005
$ 590.00
$ 7080.00
$ 6814.00
2006
$ 614.00
$ 7368.00
$ 7094.00
2007
$ 634.00
$ 7608.00
$ 7329.00

The table above shows the appellant's Social Security income exceeded the maximum annual income limit in all years from 1998 to 2007, the year the decision on appeal was issued. 

The appellant challenged the basis for the reduction of her benefits, specifically indicating that the award should not be reduced, and, in the alternative, that VA should have been aware that she was receiving additional benefits from SSA as they had her records.

In regard to the appellant's contention that the award should not be reduced, the law governing whether a recipient's income is countable for pension benefits purposes is clear, in that "payments of any kind from any source shall be counted as income . . . unless specifically excluded under § 3.272."  38 C.F.R. § 3.271(a).  A detailed review of 38 C.F.R. § 3.272 fails to disclose how Social Security income would qualify for exclusion from countable income for VA pension purposes under any reasonable interpretation.

Medical expenses in excess of 5 percent of the maximum annual pension rate may be excluded from an individual's annual income for the same 12-month period, to the extent that they were paid and unreimbursed.  38 C.F.R. § 3.272(g)(2) (2011).  The appellant has submitted three medical expense reports relating to the period under appeal, showing the following total expenses: $163.00 in 1998; $2,442.00 in 2006; and, $771.00 in 2007.

In regard to 1998, the appellant incurred medical expenses totaling $163.00.  Five percent of the maximum annual income limit for that year is $290.40.  Therefore, the medical expenses may not be excluded from the appellant's annual income, and her total countable income continues to exceed the maximum annual income limit for that year.

However, in 2006 the appellant reportedly incurred medical expenses totaling $2,442.00.  Five percent of the maximum annual income limit for that year is $354.00; subtraction of that number from incurred medical expenses results in unreimbursed medical expenses of $1,814.00.  Subtraction of that number from annual income of $7,368.00 results in total countable income for purpose of determining death pension benefits of $5,554.00, which is less than the maximum annual income limit for that year by a difference of $1,540.00.  Thus, the appellant appears to have been eligible for death pension benefits in 2006.

Similarly in 2007 the appellant incurred medical expenses totaling $771.00.  Five percent of the maximum annual income limit for that year is $366.00; subtraction of that number from incurred medical expenses results in unreimbursed medical expenses of $405.00.  Subtraction of that number from annual income of $7,608.00 results in total countable annual income for purpose of determining death pension benefits of $7,203.00, which is less than the maximum annual income limit for that year by a difference of $126.00.  Thus, the appellant appears to have been eligible for death pension benefits in 2007.   

The maximum rates of improved pension for surviving spouses shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Where reduction or discontinuance of a running award of improved death pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2011).  Since all the evidence reflects that the appellant's income from January 1, 1998, to December 31, 2005, far exceeded the maximum annual income limitation, even with consideration of unreimbursed medical expenses, her award was appropriately terminated during that period.  See 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2011).

In regard to the appellant's contention that VA should not reduce her pension because VA allegedly had her Social Security payment records, the file shows the appellant received a letter every year informing her of the reported income on which her continued award was calculated.  Relevant to the issue on appeal, she received a letter in January 1998 stating that her continued pension would be calculated based on countable income of $4,860.00 (income from Social Security) and she received a letter in March 1999 reaffirming that her 1998 pension had been paid based on that income.  The letters specifically advised the appellant of her obligation to report any changes in the income shown, since failure to promptly notify VA about the income changes may create an overpayment that would have to be repaid.  

Finally, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  In this case, the appellant seeks restoration of pension benefits to which she was not legally entitled, but the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  However, the Board notes that the RO's COWC issued a decision in February 2009 approving a waiver on collection of the $10,852.00 overpayment debt in this case, based on a finding that although the appellant had received funds to which she was not entitled she was of minimal fault in creation of the debt.  The COWC also found that collection of the debt would create a financial hardship and thus be against the standards of equity and good conscience.  Accordingly, equitable considerations have already been made and have been resolved in the appellant's favor to the maximum extent allowable.

For the foregoing reasons, the Board finds that the termination of VA death pension benefits due to excessive income was proper as of January 1, 1998, and this appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Termination of death pension benefits based upon countable income for the appellant, effective January 1, 1998, to December 31, 2005, was proper.



REMAND

The Board finds that remand is necessary on the issue of whether termination of death pension benefits based upon countable income for the appellant, effective from January 1, 2006, was proper.

As noted above, the appellant's total countable income for the years 2006 and 2007 appears to be less than the maximum annual income limit for those years, based on the deduction of unreimbursed medical expenses from the calculated annual income.  It is not clear from the record that the Pension Office considered these medical expenses in its calculations.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

1.  The Originating Agency should calculate the appellant's total countable income for the years 2006 and 2007, specifically considering unreimbursed medical expenses, and determine whether her death pension benefits for those years should be terminated.

2.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the Originating Agency should furnish to the appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this action the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


